             Case 2:19-cr-00052-RSM Document 165 Filed 09/11/20 Page 1 of 2



 1                                                             Honorable Judge Ricardo S. Martinez

 2

 3

 4                                 UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF WASHINGTON
 5                                           AT SEATTLE
 6
     UNITED STATES OF AMERICA,                   )
 7
                                                 )
                     Plaintiff,                  )    NO. CR19-0052RSM
 8
                                                 )
            vs.                                  )
 9
                                                 )    ORDER GRANTING MOTION TO SEAL
     ANNIE VANDEGRIFT,                           )    APPENDIX H TO
10
                                                 )    EMERGENCY MOTION FOR
                       Defendant.                )    COMPASSIONATE RELEASE
11
                                                 )
                                                 )
12

13
            Upon consideration of Defendant’s Motion to Seal Appendix H to Defendant’s Motion
14
     for Emergency Motion for Compassionate Release, the motion is GRANTED.
15
            DATED this 11th day of September, 2020.
16

17

18
                                               A
                                              RICARDO S. MARTINEZ
                                              CHIEF UNITED STATES DISTRICT JUDGE
19

20   Presented by:

21   /s/Peter Mazzone

22   Peter Mazzone WSBA #25262

23   Attorney for Defendant

24

25

     ORDER - 1                                                  Peter Mazzone,# 25262
                                                             MAZZONE LAW FIRM, PLLC
                                                             3002 Colby Avenue, Suite 302
                                                                  Everett, WA 98201
                                                                    (425) 259-4989
             Case 2:19-cr-00052-RSM Document 165 Filed 09/11/20 Page 2 of 2



 1

 2

 3
                                     CERTIFICATE OF SERVICE
 4
     I, Aleshia Johnson, Paralegal at Mazzone Law Firm, PLLC, hereby certify that on this 28TH day
 5   of August, 2020, I electronically filed the foregoing pleading using the CM/ECF system which
     provides service to all parties.
 6

 7
     /s/ Aleshia Johnson
 8   Aleshia Johnson, Paralegal
     aleshiaj@mazzonelaw.com
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

     ORDER - 2                                                    Peter Mazzone,# 25262
                                                               MAZZONE LAW FIRM, PLLC
                                                               3002 Colby Avenue, Suite 302
                                                                    Everett, WA 98201
                                                                      (425) 259-4989
